213 F.2d 959
Carol SCHEVLING, p. p. a. Elsie Schevling, Plaintiff,v.Edward J. TOOHEY, Defendant and Third Party Plaintiff, Appellee-Appellant,v.The Fidelity & Casualty Co. of New York, Defendant-Appellee, and Liberty Mutual Insurance Co., Defendant-Appellant.William H. McCANN, p. p. a. William A. McCann, Plaintiff,v.Edward J. TOOHEY, Defendant and Third Party Plaintiff, Appellee-Appellant,v.The Fidelity & Casualty Company of New York, Defendant-Appellee, and Liberty Mutual Insurance Company, Defendant-Appellant.
Nos. 244-245.
Docket 23033.
United States Court of Appeals Second Circuit.
Argued May 6, 1954.
Decided May 18, 1954.

Appeals from the United States District Court for the District of Connecticut; Carroll C. Hincks, Judge.


1
In two consolidated actions where recoveries were awarded the plaintiffs for injuries sustained in an automobile accident, Edward J. Toohey, defendant and third party plaintiff, appeals from the judgment on a verdict directed in favor of The Fidelity & Casualty Company of New York, a third party defendant, and Liberty Mutual Insurance Company, a third party defendant, appeals from the judgment on denial of its motions to set aside the verdict against it and for other relief. Affirmed.


2
John E. McNerney, New Haven, Conn. (Francis J. Moran and Albert R. Moquet, New Haven, Conn., on the brief), for Liberty Mut. Ins. Co., defendant-appellant.


3
Donald F. Keefe, New Haven, Conn. (Gumbart, Corbin, Tyler & Cooper, New Haven, Conn., on the brief), for Edward J. Toohey, defendant and third party plaintiff, appellee-appellant.


4
Daniel D. Morgan, New Haven, Conn. (Pond, Morgan and Morse, New Haven, Conn., on the brief), for The Fidelity & Casualty Company of New York, defendant-appellee.


5
Before CLARK, FRANK and MEDINA, Circuit Judges.


6
PER CURIAM.


7
In these two appeals, the consolidated judgment in the two actions is affirmed on the several decisions and memoranda thereof of District Judge Hincks in the court below. 122 F. Supp. 85, 122 F. Supp. 87.